Appeal by Mara Brothers General Contractors, Inc. and Thomas D. Mara from an order of the Supreme Court, Nassau County (McCabe, J.), dated March 15, 1989, which denied their motion to remove to that court an action pending against them in the District Court, Suffolk County, and to have the District Court action tried together with three actions pending before the Supreme Court, Nassau County, which were to be jointly tried.
Ordered that the order is affirmed, with costs (see, Hutton & Co. v Tretiak, 140 AD2d 294; see also, Aluminum Mill Supply Corp. v Skyview Metals, 117 AD2d 765, 767). Rubin, J. P., Eiber, Rosenblatt and Miller, JJ., concur.